                     IN THE UNITED STATES DISTRICT COURT 
                         FOR THE DISTRICT OF NEW MEXICO 
                                            
                                            
MELISSA AXELROD and JULIE 
SHIGEKUNI, on behalf of themselves 
and other employees similarly situated,   
                                          
       Plaintiffs, 
 
v.                                           Civ. No. 18‐427 KG/GBW 
                                      
BOARD OF REGENTS OF THE 
UNIVERSITY OF NEW MEXICO, 
                                          
       Defendant.   
                                            
 
           PROPOSED FINDINGS AND RECOMMENDED DISPOSITION 
 
       THIS MATTER comes before me pursuant to the Court’s Order of Reference (doc. 

20), referring Defendant’s Motion to Dismiss Plaintiffs’ Complaint for Damages for 

Violation of Fair Pay Laws (doc. 4) and the attendant briefing (docs. 5, 14, 15) to me for 

analysis, proposed findings, and recommended disposition.  For the following reasons, 

I RECOMMEND that the Court DENY the Motion to Dismiss as it pertains to Plaintiffs’ 

claims arising under the Fair Pay for Women Act (“FPWA”).  Further, I RECOMMEND 

that the Court DENY the Motion to Dismiss as it pertains to the EPA claims and instead 

permit Plaintiffs leave to amend their Complaint to better articulate why their Equal 

Pay Act (“EPA”) claims are not barred by the statute of limitations due to the federal 
discovery rule.1 


    I.      BACKGROUND                 

         Defendant removed this action from the Second Judicial District Court, County 

of Bernalillo, State of New Mexico to this Court on May 4, 2018.  Doc. 1.  Plaintiffs filed 

their First Amended Complaint—the operative Complaint in this action—in state court 

below on April 17, 2018, alleging that Defendant violated the New Mexico Fair Pay for 

Women Act2 (“FPWA”), the New Mexico Human Rights Act3 (“NMHRA”), and the 

federal Equal Pay Act4 (“EPA”).  Plaintiffs are women who are current or past 

employees of the University of New Mexico (“UNM”) and hold positions as professors, 

department chairs, and other upper‐level academic positions.  Doc. 1‐3 at 1.  Plaintiffs’ 

asserted factual basis for their claims is that they were paid less than male employees of 

UNM performing similar work, under similar conditions, utilizing similar skills, effort, 

and responsibility as Plaintiffs, and that these sex‐based pay disparities violate both 

state and federal law, entitling Plaintiffs to compensatory and punitive damages.  Id. at 

3‐7.  Plaintiffs received letters from the Equal Employment Opportunity Commission 

(“EEOC”) dated June 27, 2017, informing them of the EEOC’s determination, following 



1 The Motion to Dismiss was also directed against Plaintiffs’ claims under the New Mexico Human Rights 
Act, but the parties have stipulated to the dismissal of those claims without prejudice after briefing was 
completed on the present Motion.  See doc. 19.  Therefore, I do not address those claims herein.   
2 N.M.S.A. §§ 28‐12‐1 et seq. 

3 N.M.S.A. §§ 28‐1‐1 et seq. 

4 29 U.S.C. § 206(d). 




                                                    2
a “direct charge” investigation, that Defendant’s pay practices with regard to each 

Plaintiff violated the EPA.  Id. at 2, 4; see also doc. 5 at 1; doc. 5‐2; doc. 14 at 8‐9, 17‐25.  In 

these letters, the EEOC disclosed to each Plaintiff specific amounts of back wages and 

interest that she was due based on pay disparities between 2007 and 2014, according to 

the EEOC’s investigation.  Doc. 14 at 23‐25.  Plaintiffs assert that Defendant Board of 

Regents of UNM is the governing body ultimately responsible for such discriminatory 

and unlawful pay disparities.  Id. at 1. 

         Following removal, on May 25, 2018, Defendant filed a Motion to Dismiss and a 

Memorandum in Support (docs. 4, 5), which are now before me pursuant to the Court’s 

Order of Reference.  Doc. 20.   


   II.      PARTIES’ POSITIONS 

         Defendant argues that Plaintiffs’ FPWA claims are barred because Defendant is a 

state entity and the FPWA contains no waiver of state immunity.  See doc. 5 at 4‐7.  

Plaintiffs argue that the FPWA does apply to state employers such as Defendant, 

because the FPWA is part of the same statutory scheme as the NMHRA, which 

explicitly allows employment discrimination claims to be brought against state 

employers.  Doc. 14 at 4‐7.  Both parties acknowledged that whether the FPWA applies 

to state employers was a question then pending before the New Mexico Court of 

Appeals in the consolidated cases of Tafoya Lucero v. N.M. Corrs. Dep’t, Ct. App. 35,438, 

Dist. Ct. No. D‐101‐CV‐2013‐03206 (Briefing Complete as of 10‐7‐16), and Wolinsky v. 


                                                  3
N.M. Corrs. Dep’t, Ct. App. No. 35,762, Dist. Ct. No. D‐101‐CV‐2016‐01005 (Briefing 

Complete as of 3‐29‐17).  In those cases, state district court judges reached opposing 

conclusions on the issue.  See doc. 5 at 4 n.1; doc. 14 at 5; see also Gonzales v. Cty. of Taos & 

Taos Cty. Bd. of Comm’rs, Order Granting in Part and Denying in Part Defendants’ 

Motion for Summary Judgment, doc. 58 at 32‐33 in 17‐cv‐0582 NF/KHR (D.N.M. Aug. 1, 

2018). 

          Due to the fact that this matter of first impression under New Mexico law was, at 

the time of Plaintiffs’ Response, pending before a state court, Plaintiffs presented 

several alternative options to the Court: (1) decide the state law question based on the 

parties’ briefing; (2) certify the question to the New Mexico Supreme Court pursuant to 

N.M.R.A. 12‐607(A)(1); or (3) reserve ruling on the question, pending the outcome of the 

Wolinsky/Lucero cases.  Doc. 14 at 5‐6.  Defendant urged this Court to decide the issue 

directly and presented its legal arguments that the FPWA claims do not apply to state 

employers and should thus be dismissed.  Doc. 5 at 4‐7; doc. 15 at 2‐5. 

          Regarding the EPA claims, Defendant contends that Plaintiffs’ EPA claims are 

untimely, because Plaintiffs failed to bring these claims within the applicable statute of 

limitations period.  Id. at 13‐15.  In response, Plaintiffs argue that, because they were 

unaware of the disparate pay forming the basis of their claims until they received the 

June 2017 EEOC letters, these claims are timely filed based upon the federal “discovery 

rule,” which delays the accrual of a claim until a plaintiff knew or should have known 



                                                4
the facts necessary to establish her cause of action.  Doc. 14 at 9‐11; see also Varnell v. Dora 

Consol. Sch. Dist., 756 F.3d 1208, 1216 (10th Cir. 2014) (describing the federal discovery 

rule).  Further, Plaintiffs argue that the “continuing violation” doctrine also applies and 

makes their claims timely.  Doc. 14 at 12‐13.  Under the continuing violation doctrine, “a 

plaintiff may recover for discriminatory acts that occurred prior to the statutory 

limitations period if they are ‘part of a continuing policy or practice that includes the act 

or acts within the statutory period.’”  Davidson v. Am. Online, Inc., 337 F.3d 1179, 1183 

(10th Cir. 2003) (quoting Mascheroni v. Bd. of Regents of the Univ. of Cal., 28 F.3d 1554, 

1561 (10th Cir. 1994)).  Accordingly, Plaintiffs request that the Court deny Defendant’s 

motion to dismiss the EPA claims outright, or, in the alternative, that the Court grant 

Plaintiffs leave to amend their First Amended Complaint in order “to more artfully 

plead the elements of delayed discovery under the Discovery Rule and/or a continuing 

violation of the EPA, under the Ledbetter Fair Pay Act[.]”  Doc. 14 at 15.  In its Reply, 

Defendant contends that neither the continuing violation doctrine nor the discovery 

doctrine is applicable to toll the statutory limitations period governing Plaintiffs’ EPA 

claims, making leave to amend futile. 


    III.      ANALYSIS 

           A. The Court should deny the motion to dismiss as it applies to Plaintiffs’ 
              FPWA claims. 
 
           At the time of briefing, the question of whether FPWA claims can be brought 



                                               5
against state entities was a matter of first impression in New Mexico and remained 

pending before the New Mexico Court of Appeals.  See Gonzales, Order Granting in Part 

and Denying in Part Defendants’ Motion for Summary Judgment, doc. 58 at 32‐33 in 17‐

cv‐0582 NF/KHR (D.N.M. Aug. 1, 2018) (discussing the pending New Mexico Court of 

Appeals consolidated cases and reserving ruling on the same issue in part because “the 

reach of the FPWA appears to be an issue of significant state importance, including 

issues of state sovereignty.”).  On August 30, 2018, the New Mexico Court of Appeals 

filed its opinion in the consolidated Wolinsky/Lucero cases.5   Wolinsky v. New Mexico 

Corrections Dep’t, No. A‐1‐CA‐35762 (N.M. Ct. App. August 30, 2018).  The Wolinsky 

court held that the state has no sovereign immunity from liability under the FPWA, and 

the legislature intended the state to be subject to FPWA claims.  Id.   

        The existence of sovereign immunity under the FPWA (and thus the viability of 

Plaintiffs’ FPWA claim) is a question to be resolved by reference to state law.  “‘A 

federal court sitting in diversity applies the substantive law, including choice of law 

rules, of the forum state.’  This rule also applies when a federal court exercises 

supplemental jurisdiction over state law claims in a federal question lawsuit.” 

BancOklahoma Mortg. Corp. v. Capital Title Co., 194 F.3d 1089, 1103 (10th Cir. 1999) 

(quoting Barrett v. Tallon, 30 F.3d 1296, 1300 (10th Cir. 1994) (internal citations omitted)).  


5
 As Defendant correctly notes in its Notice of Supplemental Authority, the opinion in Wolinsky is “as yet 
unpublished.”  Doc. 21.  However, the opinion is designated for future filing and will not remain 
unpublished. 



                                                    6
In ruling directly on Defendant’s motion to dismiss the FPWA claims, the Court must 

predict the decision of the state’s highest court.  Armijo v. Ex Cam, Inc., 843 F.2d 406, 407 

(10th Cir. 1988) (“If the state’s highest court has not addressed the issue presented, the 

federal court must determine what decision that state court would make if faced with 

the same facts and issue.”).  The Court does so by considering “state court decisions, 

decisions of other states, federal decisions, and the general weight and trend of 

authority.”  Id.  Where the state’s highest court has not issued a controlling decision, “a 

decision by an intermediate court should be followed by the Federal court, absent 

convincing evidence that the highest court would decide otherwise.”  Black & Veatch 

Corp. v. Aspen Ins. (UK) Ltd., 882 F.3d 952, 967 (10th Cir. 2018). 6  In the case before the 

Court, there has been a clear decision by the New Mexico Court of Appeals.  While the 

defendant in Wolinsky has noticed an appeal to the New Mexico Supreme Court, 

Defendant in the instant case has presented no evidence or argument that the New 

Mexico Supreme Court would decide differently.  Consequently, for the purposes of the 

motion to dismiss, it is proper for the Court to adopt the New Mexico Court of Appeals’ 

interpretation of state law as articulated in Wolinsky.7 



6 Whether federal courts must defer to intermediate state court decisions in making these Erie predictions, 
or must merely consider them as one of many factors, is a question currently pending before the Supreme 
Court.  Black & Veatch, 882 F.3d, cert. granted, sub nom. Aspen Insurance (UK) Ltd., et al. vs. Black & Veatch 
Corporation, No. 17‐1662 (U.S. Jun 13, 2018).  Until the Supreme Court renders its decision or the Tenth 
Circuit alters its position, this Court remains bound by the approach laid out in Greystone, 661 F.3d at 
1282.
7
  This conclusion renders moot the alternative options proposed by Plaintiffs—a stay or a certification to 



                                                      7
        Turning to Defendant’s dismissal argument, Defendant contends that Plaintiffs 

have failed to state a claim under the FPWA because FPWA claims against the state are 

barred by sovereign immunity.  Doc. 5 at 4.  The Court may dismiss a complaint for 

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).  Fed. R. Civ. P. 

12(b)(6).  In ruling on 12(b)(6) motion, the Court must accept as true all well‐pleaded 

factual allegations in the complaint and must view them in the light most favorable to 

the nonmoving party.  Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d 1226, 1236 

(10th Cir. 1999).  The Court should not grant a 12(b)(6) motion “unless it appears 

beyond doubt that the plaintiff can prove no set of facts in support of his claim which 

would entitle him to relief.” Id.  (quoting GFF Corp. v. Associated Wholesale Grocers, Inc., 

130 F.3d 1381, 1384 (10th Cir. 1997) (internal citations omitted)).   

        Defendant’s only argument for dismissal of Plaintiffs’ FPWA claim is that the 

FPWA is not applicable to the state and contains no waiver of sovereign immunity.  See 

docs. 4, 5, 15.  Given the New Mexico Court of Appeals’ decision that the state is subject 

to claims brought under the FPWA, Wolinsky, No. A‐1‐CA‐35762, it is not clear beyond a 

doubt that Plaintiffs will not be able to prove their claim.  At this juncture, I therefore 

recommend that Defendant’s motion to dismiss Plaintiffs’ FPWA claim be denied.    




the New Mexico Supreme Court.  See doc. 14 at 6. 



                                                    8
        B. The applicability of limitation doctrines on Plaintiffs’ Equal Pay Act 
           claims. 
 
        Plaintiffs’ claims relate to allegedly discriminatory pay they received between 

2007 through 2014.8  Under  29 U.S.C. § 255(a), however, a claim under the Equal Pay 

Act must be commenced within two years of its accrual, or three years if the violation is 

willful.  Even assuming a finding of willfulness of which there is no allegation in the 

First Amended Complaint, such a lawsuit would ordinarily have to be brought by 

December 2017.  Plaintiffs’ claims were filed in state court in early 2018.9  Therefore, 

barring a delay in accrual date or some doctrine of tolling, Plaintiffs’ claims are 

untimely.  In the briefing on the present Motion, Plaintiffs have presented two doctrines 

that they contend should apply to defeat Defendant’s affirmative statutory limitations 

defense.  Specifically, Plaintiffs argue that both the “continuing violation” doctrine and 

the “discovery rule” apply to their EPA claims and make them timely.  While I do not 

agree that the “continuing violation” doctrine applies, I recommend that the Court 

permit Plaintiffs leave to amend to present facts to support a later accrual date based 

upon the “discovery rule.” 


8 To be sure, Plaintiffs’ First Amended Complaint does not explicitly refer to any particular time period.  
See doc. 1, Ex. A‐2.  It does, however, indicate that the discriminatory wages of which they complain are 
those identified in the letter of determination they received from the Equal Employment Opportunity 
Commission.  See id., ¶7, ¶10.  That letter relates to wage discrimination covering 2007 through 2014.  See 
doc. 5, Ex. B.  Moreover, in their Response, Plaintiffs do not dispute that their First Amended Complaint is 
based upon discriminatory pay from 2007 through 2014.  See doc. 14 at 8‐13. 
9
  Plaintiffs’ original Complaint was filed on February 27, 2018 and their First Amended Complaint was 
filed on April 17, 2018.  See doc. 1, Exs. A‐1, A‐2.  Neither party has briefed the issue of which should 
control for the purposes of the statute of limitation. 



                                                     9
              1. The “Continuing Violation” Doctrine 
 
       “[U]nder proper circumstances, a plaintiff may recover for discriminatory acts 

that occurred prior to the statutory limitations period if they are ‘part of a continuing 

policy or practice that includes the act or acts within the statutory period.’”  Davidson v. 

Am. Online, Inc., 337 F.3d 1179, 1183 (10th Cir. 2003) (quoting Mascheroni v. Board of 

Regents of the Univ. of Cal., 28 F.3d 1554, 1561 (10th Cir.1994)).  To establish such a 

“continuing violation,” a plaintiff must establish “either that (1) a series of related acts 

was taken against him, with one or more of those acts occurring within the limitations 

period, or (2) the defendant maintained a company‐wide policy of discrimination both 

before and during the limitations period.”  Id. at 1183‐84 (citing Bennett v. Quark, Inc., 

258 F.3d 1220, 1227 (10th Cir. 2001)).  Originally under Tenth Circuit precedent, the 

analysis of whether alleged discriminatory acts are sufficiently related to constitute a 

continuing violation or whether such acts are discrete acts which must be regarded as 

individual violations utilized a three‐part inquiry: “(i) subject matter—whether the 

violations constitute the same type of discrimination; (ii) frequency; and (iii) 

permanence—whether the nature of the violations should trigger an employeeʹs 

awareness of the need to assert her rights and whether the consequences of the act 

would continue even in the absence of a continuing intent to discriminate.”  Mascheroni, 

28 F.3d at 1561 (quotation omitted).  However, as recognized by the Davidson court, the 

Supreme Court implicitly overturned this approach in National R.R. Passenger Corp. v. 



                                              10
Morgan, 536 U.S. 101 (2002).  See Davidson, 337 F.3d at 1184‐86.  After Morgan, “plaintiffs 

are now expressly precluded from establishing a continuing violation exception for 

alleged discrete acts of discrimination occurring prior to the limitations period, even if 

sufficiently related to those acts occurring within the limitations period.”  Id. at 1185. 

       Therefore, the key question is whether, in the context of discriminatory pay 

claims, each discriminatory paycheck is a discrete act of discrimination.  One must 

again look to Morgan where the Supreme Court defined “discrete acts” in this context.  

“Discrete acts, such as termination, failure to promote, denial of transfer, or refusal to 

hire are easy to identify.”  Morgan, 536 U.S. at 114.  Moreover, an important quality of 

“discrete acts” are that they “constitute[] a separate actionable ‘unlawful employment 

practice.’”  Id.  “Discrete acts” were distinguished from hostile work environment 

claims where the “very nature [of the claim] involves repeated conduct [and] therefore 

cannot be said to occur on any particular day.  It occurs over a series of days or perhaps 

years and, in direct contrast to discrete acts, a single act of harassment may not be 

actionable on its own.”  Id. at 115.  Judged against this rubric, discriminatory pay is a 

discrete act.  See O’Donnell v. Vencor, Inc., 466 F.3d 1104, 1113 (9th Cir. 2006) (“Each 

discriminatory paycheck [plaintiff] received constitutes a separate violation of the EPA 

… [t]herefore … the continuing violation doctrine does not [apply.]”); CSC Holdings, Inc. 

v. Redisi, 309 F.3d 988, 992 (7th Cir. 2002) (Court has “noted the contrast between a 

continuing wrong, such as deliberate indifference to a prisoner’s medical treatment, and 



                                              11
discrete acts, such as consistently underpaying an employee because of her sex.”); Pollis 

v. New Sch. for Soc. Research, 132 F.3d 115, 119 (2d Cir. 1997) (A “claim of discriminatory 

pay is fundamentally unlike other claims of ongoing discriminatory treatment because 

it involves a series of discrete, individual wrongs rather than a single and indivisible 

course of wrongful action.”); Bazemore v. Friday, 478 U.S. 385, 395‐96 (“Each weekʹs 

paycheck that delivers less to a [disadvantaged class member] than to a similarly 

situated [favored class member] is a wrong actionable under Title VII….”); see also 

Goodwin v. General Motors Corp., 275 F.3d 1005, 1010 (10th Cir. 2002) (although applying 

pre‐Morgan law regarding application of continuing violation doctrine, the court agreed 

that a “claim of discriminatory pay is fundamentally unlike other claims of ongoing 

discriminatory treatment because it involves a series of discrete, individual 

wrongs….”).   While it typically occurs repeatedly in paycheck after paycheck, a 

plaintiff need not prove such repeated conduct to prevail.  Instead, each discriminatory 

paycheck “constitutes a separate actionable ‘unlawful employment practice.’”  Morgan, 

536 U.S. at 114.   

       Therefore, even if the “continuing violation” doctrine applies to claims under the 

Equal Pay Act, it is unavailable to alter the applicable statute of limitations because each 

discriminatory paycheck is a discrete act of discrimination under Morgan.  See 

O’Donnell, 466 F.3d at 1113; Pollis, 132 F.3d at 119; Krough v. Cessford Construction Co., 

231 F. Supp. 2d 914, 921 (S.D. Iowa 2002).  Moreover, while neither side presented this 



                                              12
argument, it appears that the “continuing violation” doctrine does not apply to Equal 

Pay Act claims at all.  As the Tenth Circuit has explained,  

      This continuing violation theory is a creation of federal law that arose in 
      Title VII cases.  This theory recognizes that certain violations are 
      continuing in nature and provides that a claim asserting such a violation is 
      timely if administrative charges are filed within the period applicable to 
      the last act in the continuing series.  Although this theory thus allows a 
      plaintiffʹs claims to encompass acts that would otherwise be time‐barred 
      by the relatively short limit for filing administrative charges, a plaintiff 
      can only receive back pay for the two years prior to the filing of 
      administrative charges. …  [W]e agree with the [Fourth Circuit] that 
      because the continuing violation theory is a creature of the need to file 
      administrative charges, and because a section 1981 claim does not require 
      filing such charges before a judicial action may be brought, the continuing 
      violation theory is simply not applicable. 
       
Thomas v. Denny’s, Inc., 111 F.3d 1506, 1513‐14 (10th Cir. 1997).  Because, like section 

1981 claims, Equal Pay Act claims do not require the filing of administrative charges, 

the continuing violation doctrine is inapplicable to Plaintiffs’ claim under that act.  In 

any event, it is clear that the untimeliness of Plaintiffs’ Equal Pay Act claims cannot be 

salvaged by the “continuing violation” doctrine.  


              2. Delayed Accrual Based on the “Discovery Rule” 
 
       Federal law governing accrual of causes of action “conform[s] in general to 

common‐law tort principles.”  Wallace v. Kato, 549 U.S. 384, 388 (2007).  “And ‘[u]nder 

those principles, it is the standard rule that accrual occurs when the plaintiff has a 

complete and present cause of action, that is when the plaintiff can file suit and obtain 

relief.’”  Varnell v. Dora Consol. School Dist., 756 F.3d 1208, 1215 (2014) (quoting Wallace, 


                                              13
549 U.S. at 388).  The federal discovery rule “delays accrual of a claim until the plaintiff 

knew or should have known the facts necessary to establish her cause of action[.]”  

Varnell, 756 F.3d at 1216.  This rule is generally read into statutes of limitation in federal 

question cases in the absence of a contrary directive from Congress.  See Cada v. Baxter 

Healthcare Corp., 920 F.2d 446, 450 (7th Cir. 1990).  The Supreme Court has declined to 

answer whether the discovery rule applies to employment discrimination claims such 

as those brought under Title VII or the EPA.  See National Railroad Passenger Corp. v. 

Morgan, 536 U.S. 101, 114 n. 7 (2002).  Nonetheless, the Tenth Circuit has generally 

assumed its application to that context.  See, e.g., Davidson, 337 F.3d at 1186‐87; contra 

Hamilton v. 1st Source Bank, 928 F.2d 86 (4th Cir. 1990) (en banc) (discovery rule does not 

apply to Age Discrimination in Employment Act claims). 

       Assuming that the discovery rule would delay accrual past the date of a person’s 

mere receipt of the discriminatory paycheck, what is the knowledge which marks the 

accrual of a claim of discriminatory pay?  Some courts have ruled that “[t]he important 

question for accrual purposes, then, is when did Plaintiffs know, or when should they 

have known through the exercise of reasonable diligence, that they were underpaid 

because they are women.”  Schengrund v. Penn. State Univ., 705 F. Supp. 2d 425, 434 

(M.D. Pa. 2009); see also Funayama v. Nichia Am. Corp., No. CIV.A. 12‐5406, 2014 WL 

1013484, at *7 (E.D. Pa. Mar. 14, 2014), aff’d, 582 F. App’x 100 (3d Cir. 2014).  However, 

this approach would seem contrary to the holding of Hulsey v. Kmart, Inc., 43 F.3d 555, 



                                              14
558‐59 (10th Cir. 1994), which established that “notice or knowledge of discriminatory 

motivation is not a prerequisite for a cause of action to accrue . . .[o]n the contrary, it is 

knowledge of the adverse employment decision itself that triggers the running of the 

statute of limitations.”  In other words, an employment discrimination claim can accrue 

even if the employee does not know that illegal discrimination motivated the 

employer’s decision.  In discriminatory pay cases, perhaps the discovery rule, if 

applicable, would delay accrual only until the employee knew or should have known of 

a relevant pay disparity notwithstanding ignorance about its cause.  See, e.g., Adams v. 

CBS Broadcasting, Inc., 61 Fed. App’x 285, 288 (7th Cir. 2003); Clark v. Sears Roebuck & Co., 

816 F. Supp. 1064, 1069 (E.D. Pa. 1993); see also Goodwin, 275 F.3d at 1008‐11 (in context 

of “continuing violation” analysis, the court repeatedly noted plaintiff’s lack of notice of 

any pay disparity). 

       The undersigned need not reach a conclusion on this question because, as it 

currently stands, the First Amended Complaint makes no factual assertions which 

could support any delayed accrual based upon the discovery rule.  While the First 

Amended Complaint asserts that Plaintiffs received a letter from the EEOC on June 27, 

2017, it makes no assertion that they were unaware of discriminatory pay prior to that 

date.  An unclear assertion on that point appears in counsel’s response, but such is not 

relevant to a Rule 12(b)(6) analysis focused only on the pleadings.  See doc. 14 at 9 

(“Only upon receipt of notice, their becoming aware of the basis of an EPA claim, and 



                                               15
the applicable time limitations, did the clock start to run on these claims….”).  

Moreover, this “assertion” completely fails to address the issue about whether Plaintiffs 

should have known of the pay disparity which lasted seven years.  In their Response, 

Plaintiffs request that, if the Court finds the Complaint insufficient to preserve the 

“discovery rule” argument, it “grant them leave to amend to plead the requisite facts 

alleging recent discovery ….”  Doc. 14 at 10.  However, Plaintiffs have not filed a motion 

to amend or provided a proposed Second Amended Complaint.  Given the possible 

relevance of the discovery rule to the limitations issue before the Court, I hereby order 

Plaintiffs to file a Motion for Leave to Amend with a proposed Second Amended 

Complaint within ten days.  The amended complaint should include all allegations 

relevant to the discovery rule as described above.  Should Plaintiffs file such a motion, I 

recommend the Court grant the Motion for Leave to Amend and deny Defendant’s 

Motion to Dismiss with respect to Plaintiff’s EPA claims without prejudice.  Defendant 

would then be free to file a renewed motion to dismiss focused on the “discovery rule” 

argument as applied to the putative Second Amended Complaint. 


    IV.   CONCLUSION 

          For the foregoing reasons, I hereby recommend that the Court DENY 

Defendant’s Motion to Dismiss as it pertains to claims arising under the FPWA.  I 

further recommend that, should Plaintiffs file a Motion for Leave to Amend with a 

proposed Second Amended Complaint which presents their allegations related to 


                                             16
accrual pursuant to the “discovery rule,” the Court grant such motion and DENY 

Defendant’s Motion to Dismiss with respect to Plaintiffs’ EPA claims without prejudice. 

 

                                                                                                    

                                                  _____________________________________ 
                                                   GREGORY B. WORMUTH 
                                                   UNITED STATES MAGISTRATE JUDGE 
 

       THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF 
SERVICE of a copy of these Proposed Findings and Recommended Disposition they 
may file written objections with the Clerk of the District Court pursuant to 28 U.S.C. § 
636(b)(1).  A party must file any objections with the Clerk of the District Court within 
the fourteen‐day period if that party wants to have appellate review of the proposed 
findings and recommended disposition.  If no objections are filed, no appellate 
review will be allowed. 
 




                                           17
